Citation Nr: 0104703	
Decision Date: 02/15/01    Archive Date: 02/20/01

DOCKET NO.  99-09 323	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for nicotine 
dependence.

2.  Entitlement to service connection for lung disability due 
to tobacco use in service or on a secondary basis.

3.  Entitlement to service connection for throat disability 
due to tobacco use in service or on a secondary basis.

4.  Entitlement to service connection for residuals of 
myocardial infarctions due to tobacco use in service or on a 
secondary basis.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Associate Counsel


INTRODUCTION

The appellant served in the Army National Guard of Ohio from 
June 1955 to May 1959, including brief periods of active duty 
for training and an extended period of active duty for 
training from September 7, 1957, to March 6, 1958.
 
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a December 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.


REMAND

The record reflects that the RO denied the appellant's claims 
on the basis that the claims are not well grounded.  During 
the pendency of the appellant's appeal but after the claims 
folder was forwarded to the Board by the RO, the Veterans 
Claims Assistance of Act of 2000, Pub. L. No. 106-475, 114 
Stat. 2096 (Nov. 9, 2000) became effective.  This 
liberalizing law is applicable to the appellant's claim.  See 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  It 
essentially eliminates the requirement that a claimant submit 
evidence of a well-grounded claim, and provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.  
Specifically, it requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
of which portion, if any, of the evidence is to be provided 
by the claimant and which part, if any, VA will attempt to 
obtain on behalf of the claimant.

The Board also notes that the appellant has not been afforded 
a VA examination in connection with his claims.  The Board 
further notes in this regard that the appellant has requested 
that any VA examination be conducted at the VA Medical Center 
(VAMC) in Pittsburgh, Pennsylvania.

The Board lastly notes that the appellant, in his VA Form 9 
received in April 1999, requested a hearing before a member 
of the Board using teleconference techniques.  The record 
reflects that the appellant was thereafter scheduled for a 
videoconference hearing at the RO in October 1999, to be held 
before a member of the Board seated in Washington, DC, but 
that he failed to report.  Notably, the appellant has not 
waived his right to an in-person hearing at the RO before a 
traveling member of the Board.  Moreover, the September 1999 
VA letter informing the appellant of the date, time and 
location of his scheduled videoconference hearing 
specifically indicated that if he did not waive his right to 
an in-person hearing by signing an attached form, his 
scheduled videoconference hearing would be canceled, and he 
would instead be scheduled for a hearing before a traveling 
member of the Board.

Accordingly, in light of the above, this case is REMANDED to 
the RO for the following actions:

1.  The RO should contact the 
appellant and request that he 
identify specific names, addresses, 
and approximate dates of treatment 
for all health care providers, 
private and VA, who may possess 
additional records pertinent to his 
claims.  When the requested 
information and any necessary 
authorizations have been received, 
the RO should attempt to obtain 
copies of all pertinent records, 
which have not already been 
obtained.

2.  If the RO is unsuccessful in 
obtaining any medical records 
identified by the appellant, the RO 
should so inform the appellant and 
his representative, and request them 
to provide a copy of such records.

3.  The veteran should be requested 
to provide evidence, such as a 
statement from a physician, 
supportive of his contention that 
nicotine dependence developed while 
he was on active duty for training.

4.  Thereafter, the RO should 
arrange for the appellant to undergo 
a VA examination at the VAMC in 
Pittsburgh, PA by a physician with 
appropriate expertise to determine 
the nature, extent and etiology of 
any nicotine dependence.  All 
indicated studies should be 
performed and all findings should be 
reported in detail.  If nicotine 
dependence is found, the examiner 
should be requested to provide an 
opinion as to whether it is at least 
as likely as not that the nicotine 
dependence is etiologically related 
to the appellant's periods of active 
duty for training.  The rationale 
for all opinions expressed should be 
provided.  The appellant's claims 
file, including a copy of this 
REMAND, must be made available to 
and reviewed by the examiner.  The 
examination report is to reflect 
that a review of the claims file was 
made.  The examination report must 
be typed.

5.  The RO should also arrange for 
the appellant to undergo a VA 
examination at the Pittsburgh, PA 
VAMC by a physician with appropriate 
expertise to determine the nature, 
extent and etiology of any lung 
disability.  All indicated studies 
should be performed and all findings 
should be reported in detail.  With 
respect to any lung disability 
and/or emphysema found, the examiner 
should be requested to provide an 
opinion as to whether it is at least 
as likely as not that the disorder 
is etiologically related to the 
appellant's periods of active duty 
for training or inactive duty 
training, including any tobacco use 
therein, or was caused or 
chronically worsened by any nicotine 
dependence.  The rationale for all 
opinions expressed should be 
provided.  The appellant's claims 
file, including a copy of this 
REMAND, must be made available to 
and reviewed by the examiner.  The 
examination report is to reflect 
that a review of the claims file was 
made.  The examination report must 
be typed.

6.  The RO should arrange for the 
appellant to undergo a VA 
examination at the Pittsburgh, PA 
VAMC by a physician with appropriate 
expertise to determine the nature, 
extent and etiology of any throat 
disability.  All indicated studies 
should be performed and all findings 
should be reported in detail.  With 
respect to any throat disability 
found, the examiner should be 
requested to provide an opinion as 
to whether it is at least as likely 
as not that the throat disorder is 
etiologically related to the 
appellant's periods of active duty 
for training or inactive duty 
training, including any tobacco use 
therein, or was caused or 
chronically worsened by any nicotine 
dependence.  The rationale for all 
opinions expressed should be 
provided.  The appellant's claims 
file, including a copy of this 
REMAND, must be made available to 
and reviewed by the examiner.  The 
examination report is to reflect 
that a review of the claims file was 
made.  The examination report must 
be typed.

7.  The RO should arrange for the 
appellant to undergo a VA 
examination at the Pittsburgh, PA 
VAMC by a physician with appropriate 
expertise to determine the nature, 
extent and etiology of any residuals 
of the appellant's myocardial 
infarctions.  All indicated studies 
should be performed and all findings 
should be reported in detail.  With 
respect to any residuals of 
myocardial infarction found, the 
examiner should be requested to 
provide an opinion as to whether it 
is at least as likely as not that 
the residuals are etiologically 
related to the appellant's periods 
of active duty for training or 
inactive duty training, including 
any tobacco use therein, or were 
caused or chronically worsened by 
any nicotine dependence.  The 
rationale for all opinions expressed 
should be provided.  The appellant's 
claims file, including a copy of 
this REMAND, must be made available 
to and reviewed by the examiner.  
The examination report is to reflect 
that a review of the claims file was 
made.  The examination report must 
be typed.

8.  Thereafter, the RO should review 
the claims file and ensure that the 
above development has been conducted 
and completed in full.  Then, the RO 
should undertake any further actions 
required to comply with the Veterans 
Claims Assistance Act of 2000.  

9.  The RO should then readjudicate 
the claims on appeal.  If the 
benefits sought on appeal are not 
granted to the appellant's 
satisfaction, the RO should issue a 
Supplemental Statement of the Case 
to the appellant and his 
representative.

10.  If the benefits sought on 
appeal are not granted to the 
appellant's satisfaction, the RO 
should request the appellant to 
clarify whether he still desires a 
Board hearing and if so the nature 
of the hearing desired.  The RO 
should respond appropriately to any 
clarification received from the 
veteran.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this REMAND, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the appellant 
until he is otherwise notified by the RO. 

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory 

Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.




		
	Shane A. Durkin
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


